DETAILED ACTION
This action is in response to applicant's preliminary amendment filed 08/09/19. 
The examiner acknowledges the amendments to the claims and specification.
Claims 16-48 are pending in this application.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 16, 25, and 47 are objected to because of the following informalities:  
Claim 16, line 12:  After “grasper,” --and-- should be inserted.
In Claim 16, the last clause contains grammatical errors, and for clarity will be read as --wherein the bag further comprises a fluid passageway arranged so that in the closed configuration, the fluid passageway enables [[that]] fluid [[may]] to be expelled through the fluid passageway from an interior volume of the bag to an exterior volume of the bag, and furthermore enables [[that]] a solid element above a predetermined threshold size [[may]] to be retained in the bag.--
Claim 25, lines 1-2 read “the second and first end of the bag” and should read as --the second end and the first end of the bag--. 
Claim 47, line 10 reads “Withdraw” and should read as --Withdrawing--.Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 41 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 41 recites the limitation "the separation opening" in line 1.  There is insufficient antecedent basis for this limitation in the claim.  For examination purposes, claim 41 will considered as being dependent on claim 26 that recites “a separation opening”, and will be read as --The interventional device according to claim [[16]] 28, wherein the separation opening is the first opening.--





Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 16-17, 19-25, 38, 40, 42-45, and 47 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Williamson, IV, hereinafter “Williamson” (U.S. Pub. No. 2012/0203241), cited in IDS filed 11/08/19.
Regarding claim 16, Williamson discloses an interventional device 18 (see Figures 1-7), said interventional device comprising: 
a bag 1, wherein said bag comprises a first opening (portion of bag including orifice 3) and a second opening (larger distal opening 6), and
wherein said bag is arranged for being transformable between 
an open configuration (see Figures 5-6), and 
a closed configuration (see Figure 7) wherein said second opening 6 is smaller than in the open configuration, 
a shaft 26, wherein said shaft extends through said first opening, 
a grasper 25, wherein said grasper is mounted on a distal end of said shaft, 
wherein in the open configuration the second opening is movable relative to the first opening (starting from the position in Figure 5, the second opening [larger opening 6] is movable relative to the first opening [portion including orifice 3] as in Figure 6 from relative movement between shaft 19 and shaft 26) and the grasper 25 between 
a first position (see Figure 3) wherein the second opening is on an opposite side of the first opening with respect to the grasper, and 
a second position (see Figure 2) wherein the grasper is located between the second opening and the first opening,
wherein the bag further comprises a fluid passageway (passageway along the length of the bag 1 and through opening 6, see paragraph [0049] and Figure 7; or passageway along the length of the bag and through multiple mesh openings when the bag is made of a mesh, see paragraph [0044] and Figure 20) arranged so that in the closed configuration the fluid passageway enables fluid to be expelled through the fluid passageway from an interior volume of the bag to an exterior volume of the bag (see paragraph [0049] and Figure 7) and furthermore enables a solid element (such as tissue 28) above a predetermined threshold size to be retained in the bag (the predetermined threshold size is the size of the larger opening 6, or the size of the mesh openings in Figure 20, wherein the tissue 28 is larger than a size of the openings and therefore is retained in the bag 1).


	Regarding claim 17, Williamson discloses the interventional device 18 is an elongated surgical device (see Figures 1-7).
	Regarding claim 19, Williamson discloses the bag 1 is a specimen retrieval bag (see Figures 4-6 where specimen 28 is retrieved within bag 1; paragraph [0048]). 
	Regarding claim 20, Williamson discloses for the closed configuration said second opening is smaller than said first opening (see Figure 7; the purse string 7 can be pulled tight to a closed position, smaller than first opening around 3).
	Regarding claim 21, Williamson discloses the shaft 26 defines an axis along a longitudinal direction of said shaft (see Figure 1).
	Regarding claim 22, Williamson discloses the solid element is a tumor or a piece of a tumor (specimen 28 can be a tumor or piece of tumor; see paragraph [0005]).
	Regarding claims 23-25, Williamson discloses the fluid passageway is placed in a first end of the bag (within the bag and through multiple mesh openings when the bag is made of a mesh; see paragraph [0044] and Figure 20), where said first end of the bag comprises the first opening (narrow portion of bag in Figure 20 comprising orifice 3, similar to Figures 18-19), and a second end of the bag comprises the second opening (larger opening 6), wherein a border between the second end and the first end of the bag is located at an interface where a length to each of the first opening and the second opening is equal in a configuration of maximum distance between the first opening and the second opening (portion having orifice 3 and larger opening 6 are located at terminal ends of the bag 1).
	Regarding claim 38, Williamson discloses the shaft 26 is at least partially placed inside an elongated tubular body 19 (see Figure 1 and paragraph [0045]), and wherein the shaft 26 is arranged for extending through a distal opening of said tubular body 19 so that the grasper 25 is outside of the tubular body at the distal end of the tubular body (see Figures 2-5), and when 
- the first opening (portion having orifice 3) is outside of the elongated tubular body 19 (see Figure 2),
- the second opening 6 is in the second position (see Figure 2), and 
said bag is in the closed configuration (see Figure 7), the second opening may be brought closer to the distal opening than the first opening (see Figure 9; when the bag 1 is freed, it can be rotated such that the second opening 6 is closer to the distal opening of the elongated tubular body 19, as in Figure 17).
	Regarding claim 40, Williamson discloses the bag 1 is elongated (see Figures 7-9).
	Regarding claims 42-43, Williamson discloses the grasper 25 and the bag 1 are capable of being inserted and operated and removed through a single body opening (see paragraphs [0049]-[0050]), wherein the single body opening is a natural body opening or an incision (see Figures 14-15; incision 32 of body wall of patient 31).
	Regarding claims 44-45, Williamson discloses the grasper being a forceps (jaws 25; see Figures 4-5).
	Regarding claim 47, Williamson discloses a method for removing a solid element 28 (see Figures 4-5 and paragraphs [0048]-[0050]) from a cavity through an opening of the cavity (see Figures 14-15; incision 32 of body wall of patient 31), said method comprising: 
a. Providing an interventional device 18 according to claim 16 (as discussed above), 
b. Inserting the distal end of the interventional device into the cavity via the opening (see paragraph [0050] and Figure 14; incision 32 is made for access to the surgical site), 
c. Arranging the bag 1 in the open configuration (see Figure 2),
d. Arranging the second opening 6 in the first position (see Figure 3),  
e. Grasping the solid element 28 with the grasper 25 (see Figures 4-5),
f. Arranging the second opening in the second position (see Figure 6),  
g. Arranging the bag in the closed configuration (see Figure 7),
h. Withdrawing the interventional device with the solid element from the cavity via the opening (see Figures 14-15).

Claims 16-17, 19-25, 38, 40, 42-45, and 47 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zwolinski et al., hereinafter “Zwolinski” (U.S. Pub. No. 2010/0152609), cited in IDS filed 11/08/19.
Regarding claim 16, Zwolinski discloses an interventional device 10 (see Figure 1), said interventional device comprising: 
a bag 30, wherein said bag comprises a first opening (portion at first end 31) and a second opening (portion at second end 33), and
wherein said bag is arranged for being transformable between 
an open configuration (see Figure 8), and 
a closed configuration (see Figure 9) wherein said second opening (at 33) is smaller than in the open configuration, 
a shaft 40, wherein said shaft extends through said first opening (at 31), 
a grasper 42, 42’, wherein said grasper is mounted on a distal end of said shaft, 
wherein in the open configuration the second opening (at 33) is movable relative to the first opening (at 31) and the grasper 42, 42’ between  
a first position (see Figure 3) wherein the second opening is on an opposite side of the first opening with respect to the grasper, and 
a second position (see Figure 8) wherein the grasper is located between the second opening and the first opening,
wherein the bag further comprises a fluid passageway (see paragraph [0038]; passageway along the length of the bag and through opening near 31) arranged so that in the closed configuration the fluid passageway enables fluid to be expelled through the fluid passageway from an interior volume of the bag 30 to an exterior volume of the bag and furthermore enables a solid element (such as specimen S) above a predetermined threshold size to be retained in the bag (the predetermined threshold size is the size of the opening at 31, wherein the specimen S is larger than a size of the opening and therefore is retained in the bag 30 after vacuum is applied to draw fluid out of bag).
Regarding claim 17, Zwolinski discloses the interventional device 10 is an elongated surgical device (see Figure 1).
	Regarding claim 19, Zwolinski discloses the bag 30 is a specimen retrieval bag (see abstract and paragraph [0027]). 
	Regarding claim 20, Zwolinski discloses for the closed configuration (see Figure 9) said second opening is smaller than said first opening (see paragraph [0033]; loop 34 can close opening at 33 smaller than first opening at 31).
	Regarding claim 21, Zwolinski discloses the shaft 40 defines an axis along a longitudinal direction of said shaft (see Figure 1).
	Regarding claim 22, Zwolinski discloses the solid element is a tumor or a piece of a tumor (specimen S may be a tumor or piece of tumor).
	Regarding claims 23-25, Zwolinski discloses the fluid passageway is placed in a first end of the bag (see paragraph [0038]), where said first end of the bag comprises the first opening (at 31), and a second end of the bag comprises the second opening (at 33), wherein a border between the second and first end of the bag is located at an interface where a length to each of the first opening and the second opening is equal in a configuration of maximum distance between the first opening and the second opening (portion having opening at 31 and opening at 33 are located at terminal ends of the bag 30).
	Regarding claim 38, Zwolinski discloses the shaft 40 is at least partially placed inside an elongated tubular body 12 (see Figure 1) and wherein the shaft 40 is arranged for extending through a distal opening of said tubular body 12 so that the grasper 42, 42’ is outside of the tubular body at the distal end of the tubular body (see Figure 1), and when 
- the first opening (at 31) is outside of the elongated tubular body 12 (see Figure 2),
- the second opening (at 33) is in the second position (see Figure 8), and 
said bag 30 is in the closed configuration (see Figure 9), the second opening may be brought closer to the distal opening than the first opening (see Figures 12-13 and paragraph [0037]; the bag may be rotated such that the second opening is closer to the distal end of tubular body 12).
	Regarding claim 40, Zwolinski discloses the bag 30 is elongated (see Figure 5).
	Regarding claims 42-43, Zwolinski discloses the grasper 42, 42’ and the bag 30 are capable of being inserted and operated and removed through a single body opening (see Figures 2-3 and paragraph [0032]) wherein the single body opening is a natural body opening or an incision (Id.; incision in tissue wall T of patient).
	Regarding claims 44-45, Zwolinski discloses the grasper being a forceps (jaws 42, 42’; see Figure 5).
	Regarding claim 47, Zwolinski discloses a method for removing a solid element 28 (see Figures 4-5 and paragraphs [0048]-[0050]) from a cavity through an opening of the cavity (see Figures 14-15; incision 32 of body wall of patient 31), said method comprising: 
a. Providing an interventional device 18 according to claim 16 (as discussed above), 
b. Inserting the distal end of the interventional device into the cavity via the opening (see paragraph [0050] and Figure 14; incision 32 is made for access to the surgical site), 
c. Arranging the bag 1 in the open configuration (see Figure 2),
d. Arranging the second opening 6 in the first position (see Figure 3),  
e. Grasping the solid element 28 with the grasper 25 (see Figures 4-5),
f. Arranging the second opening in the second position (see Figure 6),  
g. Arranging the bag in the closed configuration (see Figure 7),
h. Withdrawing the interventional device with the solid element from the cavity via the opening (see Figures 14-15).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.










Claims 18, 39, and 48 are rejected under 35 U.S.C. 103 as being unpatentable over Williamson (U.S. Pub. No. 2012/0203241) in view of Atwell (U.S. Pub. No. 2017/0333061).
Regarding claims 18, 39, and 48, Williamson discloses the claimed device and method, as discussed above, except for the elongated surgical device being an elongated surgical device for en bloc transurethral removal of bladder tumors, wherein the elongated tubular body is a resectoscope, and wherein the solid element is a bladder tumor or a piece of a bladder tumor, wherein the cavity is a bladder and wherein the opening is a urethra.
	In the same field of art, namely interventional devices, Atwell teaches an elongated surgical device for en bloc transurethral removal of bladder tumors using a grasper 5 and bag 11 (see Figure 1 and paragraph [0031]; excised tissue 6 can be a bladder tumor), wherein the elongated tubular body is a resectoscope (Id.; endoscope 2 introduced into bladder via urethra), and wherein the solid element is a bladder tumor or a piece of a bladder tumor (Id.).  Atwell also teaches a method for removing a solid element 6 from a cavity through an opening of the cavity, wherein the cavity is a bladder and wherein the opening is a urethra (Id.).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Williamson such that it is sized for use for transurethral removal of bladder tumors as claimed, as taught by Atwell, since Williamson acknowledges in paragraph [0005] that tumors must be removed and retrieved for biopsy and a skilled artisan would modify Williamson to treat patients with bladder tumors that require biopsy. 

Claims 26-28 and 41 are rejected under 35 U.S.C. 103 as being unpatentable over Williamson (U.S. Pub. No. 2012/0203241) in view of Menn et al., hereinafter “Menn” (EP 2497429 A1), cited in IDS filed 11/08/19.
Regarding claims 26-28 and 41, Williamson discloses the claimed device, as discussed above, except for the fluid passageway comprises a separation element being positioned in a separation opening, wherein the separation element is a filter or a sieve, wherein the fluid passageway comprises one or more separation openings in the bag, wherein the separation opening is the first opening.
	In the same field of art, namely interventional devices, in Figure 1C and paragraph [0035], Menn teaches an elongated surgical device having a fluid passageway (within bag 200 and through openings 224) comprising a separation element (filter element 226) being positioned in a separation opening 224, wherein the separation element is a filter or a sieve, wherein the fluid passageway comprises one or more separation openings in the bag.   
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Williamson to have a separation element in a separation opening in the fluid passageway as claimed, as taught by Menn, in order to remove fluid from the bag while still retaining tissue within the bag (see Menn; paragraph [0035]).  It is noted that when the combination is made, the separation opening, which is in the end portion of the bag in Menn, is the first opening, since the first opening is in the end portion of bag 1 including orifice 3 in Williamson.

Claims 29-37 are rejected under 35 U.S.C. 103 as being unpatentable over Williamson (U.S. Pub. No. 2012/0203241).
Regarding claims 29-37, Williamson discloses the claimed device, as discussed above, except for a cross-sectional area of the fluid passageway is given by pi*(threshold size/2)2 or more, 2*pi*(threshold size/2)2 or more, 5*pi*(threshold size/2)2 or more, 10*pi*(threshold size/2)2 or more, or 20*pi*(threshold size/2)2 or more, and 
wherein the predetermined threshold size is 1 mm, 0.75 mm, 0.5 mm, or 0.25 mm.
	However, Williamson teaches that the cross-sectional area of the fluid passageway within the bag and the predetermined threshold size, or the size of the larger opening 6 can be optimized or adjusted in order to express any unwanted fluids 30 from the bag 1 while still retaining a particular size of tissue within the bag (see Figure 7 and paragraph [0049]).  
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify both the cross-sectional area of the fluid passageway and the predetermined threshold size of Williamson as claimed, as a matter of routine optimization since it has been held that “where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.”  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Claim 46 is rejected under 35 U.S.C. 103 as being unpatentable over Williamson (U.S. Pub. No. 2012/0203241) in view of Zwolinski (U.S. Pub. No. 2010/0152609).
	Regarding claim 46, Williamson discloses the claimed device, as discussed above, except for a fibre optic system for enabling imaging at the distal end of the shaft, wherein the bag may be partially or fully removed from a field of view of the fibre optic system. 
In the same field of art, namely interventional devices, in paragraph [0006]), Zwolinski teaches a fibre optic system for illuminating a surgical site in minimally invasive procedures.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Williamson to utilize a fiber optic system 
enabling imaging at the distal end of the shaft, wherein the bag may be partially or fully removed from a field of view of the fibre optic system, as taught by Zwolinski, to illuminate the surgical site further enhancing visualization (Id.). 

Claims 18, 39, and 48 are rejected under 35 U.S.C. 103 as being unpatentable over Zwolinski (U.S. Pub. No. 2010/0152609) in view of Atwell (U.S. Pub. No. 2017/0333061).
Regarding claims 18, 39, and 48, Zwolinski discloses the claimed device and method, as discussed above, except for the elongated surgical device being an elongated surgical device for en bloc transurethral removal of bladder tumors, wherein the elongated tubular body is a resectoscope, and wherein the solid element is a bladder tumor or a piece of a bladder tumor, wherein the cavity is a bladder and wherein the opening is a urethra.
	In the same field of art, namely interventional devices, Atwell teaches an elongated surgical device for en bloc transurethral removal of bladder tumors using a grasper 5 and bag 11 (see Figure 1 and paragraph [0031]; excised tissue 6 can be a bladder tumor), wherein the elongated tubular body is a resectoscope (Id.; endoscope 2 introduced into bladder via urethra), and wherein the solid element is a bladder tumor or a piece of a bladder tumor (Id.).  Atwell also teaches a method for removing a solid element 6 from a cavity through an opening of the cavity, wherein the cavity is a bladder and wherein the opening is a urethra (Id.).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Zwolinski such that it is sized for use for transurethral removal of bladder tumors as claimed, as taught by Atwell, since Zwolinski acknowledges in paragraph [0005] that tissue must be removed and retrieved for biopsy and a skilled artisan would modify Zwolinski to treat patients with bladder tumors that require biopsy. 

Claims 26-28 and 41 are rejected under 35 U.S.C. 103 as being unpatentable over Zwolinski (U.S. Pub. No. 2010/0152609) in view of Menn (EP 2497429 A1).
Regarding claims 26-28 and 41, Zwolinski discloses the claimed device, as discussed above, except for the fluid passageway comprises a separation element being positioned in a separation opening, wherein the separation element is a filter or a sieve, wherein the fluid passageway comprises one or more separation openings in the bag, wherein the separation opening is the first opening.
	In the same field of art, namely interventional devices, in Figure 1C and paragraph [0035], Menn teaches an elongated surgical device having a fluid passageway (within bag 200 and through openings 224) comprising a separation element (filter element 226) being positioned in a separation opening 224, wherein the separation element is a filter or a sieve, wherein the fluid passageway comprises one or more separation openings in the bag.   
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Zwolinski to have a separation element in a separation opening in the fluid passageway as claimed, as taught by Menn, in order to remove fluid from the bag while still retaining tissue within the bag (see Menn; paragraph [0035]).  It is noted that when the combination is made, the separation opening, which is in the end portion of the bag in Menn, is the first opening, since the first opening is in the end portion of bag at first end 31 in Zwolinski.

Claims 29-37 and 46 are rejected under 35 U.S.C. 103 as being unpatentable over Zwolinski (U.S. Pub. No. 2010/0152609).
Regarding claims 29-37,  Zwolinski discloses the claimed device, as discussed above, except for a cross-sectional area of the fluid passageway is given by pi*(threshold size/2)2 or more, 2*pi*(threshold size/2)2 or more, 5*pi*(threshold size/2)2 or more, 10*pi*(threshold size/2)2 or more, or 20*pi*(threshold size/2)2 or more, and 
wherein the predetermined threshold size is 1 mm, 0.75 mm, 0.5 mm, or 0.25 mm.
	However, Zwolinski teaches that the cross-sectional area of the fluid passageway within the bag and the predetermined threshold size, or the size of the opening at 31 can be optimized or adjusted in order to draw any unwanted fluids from the bag to facilitate removal of the tissue, while still retaining a particular size of tissue within the bag (see paragraph [0038]).  
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify both the cross-sectional area of the fluid passageway and the predetermined threshold size of Zwolinski as claimed, as a matter of routine optimization since it has been held that “where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.”  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
	Regarding claim 46, Zwolinski discloses the claimed device, as discussed above, except for a fibre optic system for enabling imaging at the distal end of the shaft, wherein the bag may be partially or fully removed from a field of view of the fibre optic system. 
However Zwolinski further teaches in paragraph [0006]) a fibre optic system for illuminating a surgical site in minimally invasive procedures.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Zwolinski to utilize a fiber optic system, enabling imaging at the distal end of the shaft, wherein the bag may be partially or fully removed from a field of view of the fibre optic system, to illuminate the surgical site further enhancing visualization (Id.). 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Jespersen (U.S. Pub. No. 2005/0033243).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIANE D YABUT whose telephone number is (571)272-6831. The examiner can normally be reached M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darwin Erezo can be reached on 571-272-4695. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DIANE D YABUT/Primary Examiner, Art Unit 3771